Case 3:19-cv-00156-RGJ-LLK Document 14 Filed 06/06/19 Page 1 of 1 PageID #: 61




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 LINDA RAIZOR,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
                v.                                )
                                                  )
                                                      Case No. 3:19-cv-00156-RGJ
 LINCOLN NATIONAL LIFE                            )
 INSURANCE CO. and                                )
 LIBERTY LIFE ASSURANCE COMPANY                   )
 OF BOSTON,                                       )
                                                  )
                Defendants.                       )

                               STIPULATION OF DISMISSAL

       Come now the parties, by counsel, and stipulate that this cause of action be dismissed with

prejudice. In support hereof, the parties show the Court that all matters previously in dispute

between them have been resolved.

       WHEREFORE, the parties, by counsel, stipulate that this cause of action be dismissed with

prejudice, with each party to bear its own costs and attorneys’ fees.

       Dated: June 6, 2019.

                                     Respectfully submitted,


 /s/ Robert A. Florio (w/consent)                  /s/ Eric P. Mathisen
 Robert A. Florio                                  Eric P. Mathisen, IN Bar # 19475-71
 1500 Story Ave.                                   OGLETREE, DEAKINS, NASH,
 Louisville, KY 40206                              SMOAK & STEWART, P.C.
 Ph.: (502) 295-7930                               Admitted pro hac vice
 Fax: (502) 587-1433                               56 S. Washington St., Suite 302
 raflorioatty@hotmail.com                          Valparaiso, IN 46383
                                                   Ph.: (219) 242-8666
 ATTORNEY FOR PLAINTIFF                            Fax: (219) 242-8669
                                                   eric.mathisen@ogletree.com

                                                   ATTORNEYS FOR DEFENDANTS
